As filed with the Securities and Exchange Commission on October 20, 2010 Registration No.333-163560 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 POST-EFFECTIVE AMENDMENT NO. 1 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FIRST MARINER BANCORP (Exact name of registrant as specified in its charter) Maryland 52-1834860 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 1501 S. Clinton Street Baltimore, Maryland21224 (410) 342-2600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Edwin F. Hale, Sr. Chairman and Chief Executive Officer 1501 S. Clinton Street Baltimore, Maryland21224 (410) 342-2600 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Gary R. Bronstein, Esq. Edward G. Olifer, Esq. Joel R. Rappoport, Esq. Kilpatrick Stockton LLP 607 14th Street, NW, Suite 900 Washington, DC20005 (202) 508-5800 Sale to the Public Concluded on April 13, 2010 This Post-Effective Amendment No. 1 is filed to deregister 7,906,133 shares of the $0.05 par value common stock (the “Common Stock”) of First Mariner Bancorp (the “Company”), heretofore registered and offered pursuant to the terms of the Prospectus, dated February 16, 2010 (the “Prospectus”).The remaining 9,484,998 shares registered pursuant to the Registration Statement on Form S-1 have been issued in accordance with and as described in the Prospectus, of which (1) 3,410,082 shares of common stock were sold in connection with the Rights Offering; and (2) 6,074,916 shares of common stock were sold in connection with the Public Offering. The Company has determined that no further shares will be offered, sold and/or issued pursuant to the Prospectus.The Company therefore requests deregistration of the unissued shares of Common Stock registered pursuant to this Registration Statement as soon as is practicable after the filing of this Post-Effective Amendment No. 1. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Baltimore, State of Maryland on October 20, 2010. FIRST MARINER BANCORP Date: October 20, 2010 By: /s/Paul B. Susie Paul B. Susie Senior Vice President and Chief Financial Officer
